Citation Nr: 0827608	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-03 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in February 2006, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

In December 2006, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.

In August 2008, additional evidence was submitted to the 
Board.  In view of the Board's favorable disposition of this 
appeal, a remand for RO consideration of the new evidence is 
not required.


FINDING OF FACT

Arthritis of both knees is etiologically related to the 
veteran's military service.


CONCLUSION OF LAW

Bilateral knee arthritis was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was seen on 
several occasions for knee complaints, with various 
diagnoses, including chondromalacia, but they do not show 
that he was found to have a chronic knee disorder.  The 
report of a VA examination conducted shortly after discharge 
in June 1993 shows that the veteran's knees were found to be 
normal on clinical evaluation.  Later medical evidence 
confirms that the veteran has arthritis in both knees.

With respect to the etiology of the veteran's bilateral knee 
arthritis, a VA physician opined in December 2004 that it was 
not at least as likely as not that the arthritis in the 
veteran's knees is etiologically related to the 
chondromalacia patellae diagnosed in service.  This opinion 
was provided following an examination of the veteran and a 
review of the claims folder.  The VA physician based 
primarily on the fact that the veteran's knees were found to 
be normal on the VA examination shortly after the veteran's 
discharge from service.

In August 2008, a statement and clinical record were received 
from the veteran's private physician.  They indicate that 
based upon the examination of the veteran and a review of the 
veteran's service medical records, the physician is of the 
opinion that the veteran's current bilateral knee disability 
is etiologically related to trauma associated with the many 
parachute jumps the veteran had in connection with his 
Airborne career in the military.  

The record does reflect that the veteran was awarded the 
parachutist badge, and the Board has found no reason to 
reject the veteran's contentions concerning the number of 
jumps he had during service.  In addition, the Board has not 
found the VA medical opinion to be more persuasive than the 
favorable opinion from the veteran's private physician.  In 
this regard, the Board notes that the VA physician did not 
specifically address whether the veteran's bilateral knee 
disability is etiologically related to trauma associated with 
parachute jumps.  Accordingly, with resolution of reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for the veteran's bilateral 
knee disability.



ORDER

Entitlement to service connection for a bilateral knee 
disability is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


